Title: To George Washington from William Lord Stirling Alexander, 18 September 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany Septr 18th 1782
                  
                  By the enclosed letter from Colonel Willet and the resolve of Congress accompanying it your Excellency will find that Congress mean that the New York State Regiment (there is but one) shall be immediately Cloathed, how the Application came to be directed to me I know not, But I now send the Pay Master of that Regiment to receive your Commands.  The dispute between Colonel Willet and Leiut. Colonel Commandant Reid I have Setled as your Excellency will see by the enclosed order of the 16th both parties seem to be well Satisfied at least I have heard nothing to the Contrary.
                  Capt. Willet in a large Sloop now takes a load of timber and boards from the labatory for west point, where he is to deliver them to the order of Genl Knox or the Commanding officer, an Other Sloop will Sail tomorrow, and daily one, till the whole is sent off.  these would have been forwarded sooner, but when I arrived here there were only three men in the Q.M. department who could assist in the work of takeing down the building, and but ten Soldiers in Town to Supply the guards, I was therefore obliged to draw in troops before I could begin the work.  with great Respect & Esteem I have the Honor to be your Excellencys most Humble Servant
                  
                     Stirling,
                     
                  
                Enclosure
                                    
                     
                        My Lord
                        Albany Sept. 16th 1782
                     
                     By the inclosed resolution of Congress of the 20th of last month, your Lordship will perceive that the conditionary clause of the 2d of April 1781 respecting Cloathing two Regiments of Infantry to be rais’d in this State is taken off—In consequence of this act of Congress I am directed by His Excellency Governor Clinton to make immediate application to the commanding Officer of the department for Cloathing for said Troops; the bearer of this Lieut. Ten Eyck, waits on your Lordship with a proper return for that purpose; Lieut. Ten Eyck will likewise exhibit to your Lordship a return for a few musquets and Bayonets, and for Cartridge Boxes, Drums & Fifes, which are much wanted for these Troops.  I have the honor to be your Lordships most Obdt humbe Servant
                     
                        Copy—
                                          
                            
                            M. Willett
                        
                  
                Enclosure
                                    
                     
                        Head Quarters Albany Sept. 16th 1782
                     
                     The General having with great attention perus’d the claims in writing of Colonel Willett and Lieut. Coll Commandant Reid—does find that Coll Willett was commission’d by Congress as Lieutenant Colonel of the 3d New York Regiment on the 25th of November 1776—That at the reform of the Army on the 1st of January 1781 he was oblidg’d to retire on half pay—that on the 27th of April 1781 he took charge of a regiment of Levies raised by the State of New York—that on the 7th of April 1782 he was by the same State appointed Colonel Commandant with charge of all their State Troops and a large proportion of their Levies.
                     On the other hand that on the 5th March 1778 a vacancy of a Colonel of the 2d New Hampshire Regiment happen’d, which Lieut. Coll Reid conceives he was entitled to, as eldest Lieut. Coll in that Line—that on the 2d of June 1778 Congress Resolv’d to make no more Colonels, and instead thereof Lieutenant Colonels Commandants to Command Regiments.
                     That sometime about May 1779 Congress among their Commissions for the New Hampshire Line, sent one for Lieut. Coll Reid, appointing him Lieut. Colonel Commandant of the 2d New Hampshire Regiment and to take rank from the 5th March 1778 which was previous to the before mention’d Resolve of 2d June 1778, and therefore Lieut. Coll Reid conceives he was entitled to a Commission of full Colonel from that date instead of Lieutenant Colonel Commandant.
                     However hard it may appear on the part of Lieutenant Coll Reid, yet the fact is that Colonel Willett has a grade in Rank above him, and is now acting in the field as full Colonel and cooperating with the Continental Troops; according to the established practice in such cases, and agreable to the Resolves of Congress he must have right to Command all Lieutenant Colonels or Lieutenant Colonels Commandant cooperating with him.
                     Wherefore the General does determine and order that Colonel Willett is to act as full Colonel in this department, and is to be respected and obeyed as such.
                  
                  
               